On rehearing.
Lord, J.
— Further consideration of our statute for the condemnation of a right of way by a railroad, strengthens the conviction that it does not extend to or contemplate the business class of railways to which the plaintiff belongs. Few, if any, of its provisions have any reference or application to it as such. Nor has any authority been cited or argument suggested, other than that the word “railroad” may include railways operated by steam or other power to give it a different construction. In preference to construing the statute by this method, we thought the safer way to ascertain what the legislature intended was, as Shaw, C. J., in Cleveland v. Norton, 6 Cush. 380, “to take the entire provisions of the act and ascertain, if possible, what the legislature intended.” From that point of view, we thought it contemplated a railroad in the larger sense, and such as is considered a highway for travel and traffic, with its necessary adjuncts, and that it was to such railroads that the provisions had reference and come within the design of the legislative grant, conferring on such the right of eminent domain for the various things specified as indispensable to effect the purposes of its organization and essential to carry on its business. Nor do we find that the authorities differ with us in this regard, deferring to some of the things which must be regarded as among the acknowledged necessities for operating such a railroad, Le Allen, J., said In re N. Y. & H. R. R. Co. v. Kip et al. 46 N. Y. 552: “But passenger depots, convenient and proper places for storing and *68keeping cars and locomotives, when not in use; proper, secure and convenient places, having reference to the public interests to be subserved for the receipt and delivery of freight, and for the safe and secure keeping of property between the time of its receipt and dispatch or after its arrival and discharge and before its removal by the owner or consignee, are among the acknowledged necessities for the running and operating the railroad to the proper prosecution of the business in the interests of the public. This may be regarded as indispensable to the accomplishment of the general purposes of the corporation and the design of the legislative grant.” In State ex rel. Railroad Co. v. R. R. Co. 56 Conn. 312, 313, Carpenter, J., said: “Depots for passengers and freight are essential parts of a railroad,” and that “a railroad is incomplete without them.” In speaking of the constitutional power of the legislature to authorize the taking of lands for the construction and operation of railroads, under the statutes of that state, Libby, J., said: “It rests upon the proposition, now well established, that railroads are public highways, the great thoroughfares for public travel and commerce.” (Spofford v. Railroad Co. 66 Me. 39.)
In a note in Am. & Eng. R. Cases, p. 52, referring to Mr. Justice Harlam’s summing up of the legal status of railroads as public highways for travel and traffic, etc., the writer says: “Whence it may be concluded and these conclusions are sustained by authority that (1) railways are quasi public corporations, created for the purpose of conducting the business of common carriers of passengers and property upon their lines of railway and for no other purpose. (2) As such they are engaged in a public service.”
From the point of view that railroads are highways for public travel and commerce, it is indispensable to the accomplishment of the purposes of their organization that they should have depots for passengers and freight and all the adjuncts necessary and essential to carry on their business. By looking at the entire provisions of our statute we find all these matters provided for, and within the design of the *69legislative grant, whence we conclude that our statute contemplated a railway in this larger or comprehensive sense and intended to confer the power of eminent domain on-such as are highways for the carriage of passengers and freight, and not the class of railways engaged in the business to which the plaintiff belongs.
Our conclusion is that the motion must be denied.